DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,834,736 B1) in view of Dais et al. (US 2012/0071014 A1).

 	Pertaining to claim 10, Johnson et al. discloses A winding (12) configuration for a transformer or an inductor, the winding configuration comprising: a winding formed from a winding conductor (32, see fig. 4); a solid insulation (16, see fig. 1) surrounding said winding (12); and a connection unit (40, see figs. 1-4) embedded in said solid 
 	But, Johnson et al. does not explicitly teach said plug-in bushing having a cable connection socket formed therein.
 	However, Dais et al. teaches said plug-in bushing having a cable connection socket formed therein, (see paragraph [0022]+[0028]+[0030]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide said plug-in bushing having a cable connection socket formed therein in the device of Johnson et al. based on the teachings of Dais et al. in order to provide by embedding the winding in the hardened polymer body and guided into the tapered section of the insulator through the mounting flange, thus realizing relatively simple, compact and robust assembly of the feedthrough, and effectively controlling and homogenizing the electric fields that act during operation of the feedthrough and during application of very high operating voltages. The design of the polymer body avoids impairment of electrical characteristics of the winding. (Derwent).

 	Pertaining to claim 12, Johnson et al. discloses, wherein said plug-in bushing (40) has field control elements, a bushing insulation (16) formed of a solid body and a conductor (32), said conductor (32) extends through said bushing insulation, said field control elements are embedded in said bushing insulation (16).  

Pertaining to claim 13, Johnson et al., wherein:  Page 4 of 7Docket No. 2016PO3394Application No. PCT/EP2017/052839Prel. Amdt. dated August 17, 2018said solid insulation (16) has an outer surface with a receptacle section protruding from said outer surface (see fig. 1); and said plug-in bushing (40) has a flange section formed from a solid bushing insulation (16) and is connected to said receptacle section by means of said flange section (see fig. 1).  

 	Pertaining to claim 14, Johnson et al., wherein said receptacle section has a cylindrical design (see column 2, lines 58-60).  


3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Johnson et al. (US 7,834,736 B1) and Dais et al. (US 2012/0071014 A1) as applied to claim 10 above, and further in view Selbach (US 2010/0218369 A1).

 	Pertaining to claim 11, Johnson et al. and Dais et al. disclose all the claimed limitations except, wherein said plug-in bushing is standardized.  
 	However, Selbach teaches wherein said plug-in bushing is standardized (see paragraph [0013]).  
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein said plug-in bushing is standardized in the device of Johnson et al. based on the teachings of Selbach in order to improve a cable harness production system for producing a cable harness, consisting of at least one elongated, approximately vertical post that can be fixed to a .

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Johnson et al. (US 7,834,736 B1),  Dais et al. (US 2012/0071014 A1)  and Selbach (US 2010/0218369 A1) as applied to claim 10 above, and further in view of Canney et al. (US 4,205,290).

 	Pertaining to claim 15, Johnson et al., as modified by Selbach further discloses wherein said plug-in bushing (40) has a connection side and a winding side that faces said solid insulation (16). 
 	But, Johnson et al. does not explicitly teach wherein said winding side has recesses formed therein.
  	However, Canney et al. teaches wherein said winding side has recesses formed therein. (see between 30 to 46, see fig. 5).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein said winding side has recesses formed therein in the device of Johnson et al. based on the teachings of Canney et al. in order to provide a transformer construction of such design that two or more transformers can be installed next to one another with little or no clearance between the tanks of the transformers while still maintaining a safe distance between the bushing terminals of the transformers (Summary of the Invention).

 	Johnson et al. discloses all the claimed limitations except wherein said winding side has recesses formed
 	 However, It would have been on obvious matter of design choice to provide wherein said winding side has recesses formed therein, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Response to Arguments
5.         Applicant's arguments with respect to claims 10-15 have been considered but are moot in view of the new ground(s) of rejection. 

 	Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny L Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848